Citation Nr: 1542046	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  08-16 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent prior to July 3, 2012, and to a rating in excess of 30 percent as of July 3, 2012, for residuals of squamous cell carcinoma and basal cell carcinoma. 

2.  Entitlement to a rating in excess of 30 percent for laryngitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1942 to October 1945.

The issue of entitlement to an increased rating for squamous cell carcinoma and basal cell carcinoma comes to the Board of Veterans' Appeals (Board) from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In a July 2010 decision, the Board denied a rating in excess of 10 percent for the disability.  By a November 2011 order, the United States Court of Appeals for Veterans Claims vacated that Board decision and remanded the matter consistent with the Memorandum Decision.  The Board remanded the matter for development in April 2012 and a December 2012 rating decision assigned a 30 percent rating, effective July 3, 2012.  The Board remanded the matter for development in August 2013, April 2014, and March 2015.

The issue of entitlement to an increased rating for laryngitis comes to the Board from a March 2006 rating decision. The Board remanded the matter for development in July 2010, May 2011, August 2013, and March 2015. 

In June 2013, the Veteran's representative waived AOJ consideration of all subsequently submitted evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Prior to July 3, 2012, the Veteran's squamous cell carcinoma and basal cell carcinoma of the face and scalp is manifested by scars.  There is no evidence of severe disfigurement of the head or face, visible or palpable tissue loss, gross distortion, or asymmetry of one feature or paired set of features.  The Veteran does not exhibit two or three characteristics of disfigurement.

2.  From July 3, 2012, the Veteran's squamous cell carcinoma and basal cell carcinoma of the face and scalp is manifested by scars.  There is no evidence of severe disfigurement of the head or face, visible or palpable tissue loss, gross distortion, or asymmetry of one feature or paired set of features.  The Veteran does not exhibit two or three characteristics of disfigurement.

3.  The Veteran's laryngitis is primarily manifested by hoarseness of the voice, post-nasal drip, and frequent throat clearing.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for squamous cell carcinoma and basal cell carcinoma prior to July 3, 2012, have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805, 7818 (2015).

2.  The criteria for a rating in excess of 30 percent for squamous cell carcinoma and basal cell carcinoma as of July 3, 2012, have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805, 7818 (2015).

3.  The criteria for a rating in excess of 30 percent for laryngitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 4.97, Diagnostic Code 6516 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated December 2005, July 2007, and July 2009.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate awareness of what is necessary to substantiate claim).  

Thus, VA has satisfied the duty to notify the appellant and had satisfied that duty prior to the adjudication in the June 2015 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination with respect to the claims.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Ratings

Disability ratings are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4 (2015).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Skin Disability

The Veteran is rated 10 percent for residuals of squamous cell carcinoma and basal cell carcinoma, prior to July 3, 2012, and 30 percent as of July 3, 2012, pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7818-7800.  The provisions of Diagnostic Code 7818, for rating malignant skin neoplasms other than melanoma, directs the rater to rate as disfigurement of the head, face, or neck (Diagnostic Code 7800) or scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), or impairment of function.

The Veteran filed the claim for increase in May 2007.  During the pendency of the appeal, VA modified the rating criteria applicable to the rating of skin disabilities effective October 23, 2008.

Under Diagnostic 7800, effective August 30, 2002, Diagnostic Code 7800 provides a 10 percent rating with one characteristic of disfigurement.  38 C.F.R. § 4.118 (2003).  A 30 percent rating is warranted with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips, or; with two or three characteristics of disfigurement.  A 50 percent rating is warranted with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips, or; with four or five characteristics of disfigurement.  An 80 percent rating is warranted with and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips, or; with six or more characteristics of disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2003).  

The eight characteristics of disfigurement are:  a scar 5 or more inches (13 or more centimeters) in length; a scar at least 1/4 inch (0.6 centimeters) wide at widest part; surface contour of scar elevated or depressed on palpation; a scar adherent to underlying tissue; skin hypo- or hyper-pigmented in an area exceeding 6 square inches (39 square centimeters); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding 6 square inches (39 square centimeters); underlying soft tissue missing in an area exceeding 6 square inches (39 square centimeters); and skin indurated and inflexible in an area exceeding 6 square inches (39 square centimeters).  Tissue loss of the auricle is to be rated under Diagnostic Code 6207 (loss of auricle) and anatomical loss of the eye is to be rated under Diagnostic Code 6206 as appropriate.  The adjudicator is to take into consideration unretouched color photographs when rating.  38 C.F.R. § 4.118, Diagnostic Code 7800, Note (1)-(3) (2003).  

Beginning on October 23, 2008, Diagnostic Code 7800 remained essentially the same.  However, the description was amended to clarify that ratings applied to burn scars of the head, face, or neck; scars of the head, face, or neck due to other causes; or other disfigurement of the head, face, or neck.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2015).  The eight characteristics of disfigurement remained the same.  However, additional explanatory notations were added which state that disabling effects other than disfigurement that are associated with individual scars of the head, face, or neck, such as pain, instability, and residuals of associated muscle or nerve injury should be separately rated under the appropriate diagnostic codes.  Also, the characteristics of disfigurement may be caused by one scar or multiple scars; the characteristics required to assign a particular rating need not be caused by a single scar in order to assign that rating.  38 C.F.R. § 4.118, Diagnostic Code 7800, Notes (4)-(5) (2015).

In letters dated in May 2007 and May 2012, Dr. Payne indicated the incidences of squamous cell carcinoma were likely to increase.  Invoices from Dr. Payne contain numerous notations of "SURG PATH" and "BIOPSY" in 2008 and 2009.  

An August 2007 private treatment record by Dr. Payne shows excision on the left scalp with no evidence of carcinoma. 

An August 2007 VA examination report noted seven hypopigmented scars on the scalp that measured 2 centimeters by 3 centimeters and a scar on the left chin that measured 2 centimeters by 0.2 centimeters.  There was no tenderness on palpation, no adherence to underlying tissue, no limitation of motion or loss of function, no underlying soft tissue damage, no underlying tissue loss, no elevation of scar, no depression of scar, and no disfigurement of head, face, or neck.  There was no induration or inflexibility.  The texture of the scarred scalp area was normal with discoloration lighter than normal.  The scar on the nose (actinic keratosis) was the same color as normal skin and normal texture. 

The diagnosis was squamous cell carcinoma with resection by history with residual barely visible scar at the bridge of the nose and actinic keratosis with resection by history with residual barely visible scar at the tip of the nose.  The examiner also diagnosed lentigo malignant melanoma resolved and squamous cell carcinoma recurrent with no current level of disability. 

In the May 2008 notice of disagreement, the Veteran asserted that he had a pair of scars on his left chin and nose, and a pair of scars on the right ear and two places of tissue removal with scars. 

A July 2012 VA examination noted diagnoses for basal cell carcinoma, melanoma, and keratosis.  The Veteran reported that his lesions were treated every 2 months.  The examiner noted the Veteran's skin conditions caused scarring or disfigurement of the head, face, or neck manifested by multiple scars mixed with hypopigmented spots to the scalp, face, and hands and multiple scarring to scalp, face, ears, and hands secondary to removal of carcinoma.  The examiner indicated that the Veteran had benign neoplasm treated with watchful waiting.  The Veteran denied pain, discomfort, and tenderness.  There were no unstable or painful scars.  The right upper extremity had multiple superficial scars with hypopigmented spots 2 centimeters linear.  The left upper extremity had multiple scars mixed with hypopigmented spots to hand and due to multiple-scars, 1 centimeter linear. 

For scars of the head, face, or neck, the first scar was 1 centimeter by 2.5 centimeters at the crown of the head.  The second scar was 2.5 centimeters by 2 centimeters at the crown of the head.  The third scar was 1 centimeter by 1 centimeter at the crown of the head.  The fourth scar was 3 centimeters by 5 centimeters at the crown of head.  The fifth scar was 0.5 by 0.5 centimeters at the crown of head.  The sixth scar was 0.5 by 0.5 centimeters on the bridge of nose.  The seventh scar was 4 centimeters in length to the left lower aspect of the chin.  The eighth scar was 4 centimeters to the upper aspect of the right ear lobe.  There was abnormal pigmentation of texture of the head, face, or neck manifested from hyperpigmentation for scars 1 through 5.  The scars of the head, face, and neck were hyperpigmented.  The scars are smooth on palpation.  The texture was normal.  The underlying soft tissue was intact.  The scars were soft and flexible.  They did not adhere to underlying tissue.  They were stable and not painful.  In summary, the approximate total area of head, face, and neck with hypo or hyperpigmentation was 2 centimeters, abnormal texture was 2 centimeters, missing underlying soft tissue was 2 centimeters, indurated and inflexible skin was 2 centimeters.  There was no distortion or asymmetry of facial features or visible or palpable tissue loss.  The examiner noted that all the scars were superficial.

A January 2013 private treatment record from Southern Skies, ordered by Dr. Payne shows squamous cell carcinoma in situ in the periarticular right.  Excision of the crown scalp showed actinic keratosis.  Excision of the top scalp showed seborrheic keratosis with inflammation.

A June 2014 private treatment record shows right hand 1.2 centimeter cancer free, left anterior ear 1.3 centimeter squamous cell carcinoma in situ, left anterior ear 1.2 centimeters actinic keratosis of the left helix (ear), a 0.7 cm squamous cell carcinoma in situ in actinic keratosis.  A cancerous spot squamous cell carcinoma was removed on May 2015 of the post scalp with post-operative size of 1.5 centimeters by 1 centimeter.

A March 2015 private treatment record shows removal of cancerous lesions of the right ear basal cell carcinoma of 1.2 centimeters, right hand basal cell carcinoma of 1.5 centimeters, and left hand squamous cell carcinoma of 1.6 centimeters.

A review of VA treatment records and private treatment records continues to show removal of cancer cells throughout the appeal as recent as July 2015.

Invoices from Llivina & Harrigill, MD shows biopsy, excision, surgical pathology in 2013 to February 2014.

A May 2015 VA examination noted many scars from removal of skin cancers including scars on the trunk, extremities, head, face, or neck.  The examiner noted the Veteran had additional skin cancers surgically removed since the previous VA examination resulting in additional scars.  The examiner noted two open areas healing from oozing scab on top, but not yet scarred and considered those unstable.  There were two painful scars on the left and right hand.  There were no scars of the trunk or extremities due to burns.  The examiner identified scars on the dorsum of the right hand (1.5 centimeters by 1.5 centimeters), right hand (1 centimeter by 1 centimeter), right base of thumb (3 centimeters by 2. 5 centimeters) which were hypopigmented, and right forearm (3 centimeters by 1 centimeter).  The examiner identified scars on the left upper extremity on the dorsum of the left hand (1 centimeter) and linear wrist (2 centimeters by 1.3 centimeters).  

For scars of the head, face, or neck, there were no unstable or painful scars.  The examiner identified scars of the head, face, or neck.  The first scar was a vertical scar of the right preauricular (1 centimeter by 0.1 centimeters).  The second scar was a vertical scar of the left preauricular (2 centimeters by 0.1 centimeters).  The third scar was on the left edge of the ear (0.5 centimeters by 0.3 centimeters).  The fourth scar was on the top of posterior scalp and was hypopigmented (2 centimeters by 1 centimeter).  There was elevation, depression, adherence to underlying tissue, or missing underlying tissue on scars three and four.  The fourth scar had hypopigmentation.  The approximate combined total area for each characteristic of disfigurement of hypo/hyperpigmented was areas 2 centimeters by 2 centimeters and missing underlying soft tissue was 0.15 centimeters by 2 centimeters.  There was no distortion or asymmetry of facial features or visible or palpable tissue loss.  No scars caused limitation of function. 

A July 2015 private treatment record shows removal of actinic keratosis with no carcinoma identified. 

In an August 2015 statement, the Veteran identified scars on the right hand (1 inch by 0.5 inches), left hand (1 inch by 0.5 inches), and right ear tissue loss with a split 0.8 inches deep.

Based on the evidence, the Board finds that the Veteran is not entitled to a rating in excess of 10 percent prior to July 3, 2012, or to a rating in excess of 30 percent as of July 3, 2012.

Prior to July 3, 2012

In order to warrant a higher 30 percent rating under Diagnostic Code 7818-7800 prior to July 3, 2012, the evidence must show visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips, or; with two or three characteristics of disfigurement.  Evidence of that is not shown prior to July 3, 2012.  Review of private treatment records, specifically records from Dr. Payne show the Veteran had numerous incidences of skin cancer removal, incisions, and biopsies.  VA treatment records and the August 2007 VA examination are consistent with the private treatment records.  However, review of the extensive records does not provide evidence sufficient to warrant an increased rating prior to July 3, 2012.  There was no evidence of visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips, or; with two or three characteristics of disfigurement.  The evidence prior to July 3, 2012 is consistent with one characteristic of disfigurement.

The Veteran has reported extensive lesions and there is VA and private treatment evidence of excisions multiple times throughout the years.  Moreover, various providers have described the Veteran's lesions as too numerous to count.  To that extent, the residuals of squamous cell carcinoma and basal cell carcinoma, although numerous, do not equate to the eight characteristics of disfigurement of the face.  While there is hypo-pigmentation, there is no evidence of a scar 5 or more inches (13 or more centimeters) in length; surface contour of scar elevated or depressed on palpation; a scar adherent to underlying tissue; skin hypo- or hyper-pigmented in an area exceeding 6 square inches (39 square centimeters); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding 6 square inches (39 square centimeters); underlying soft tissue missing in an area exceeding 6 square inches (39 square centimeters); or skin indurated and inflexible in an area exceeding 6 square inches (39 square centimeters).  Prior to July 3, 2012, the Veteran's skin disabilities did not exceed 3 centimeters and only exhibited slight discoloration.

Therefore, the Board finds that the preponderance of the evidence is against the assignment of an increased rating prior to July 3, 2012, and that claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

From July 3, 2012

In order to warrant a 50 percent rating under Diagnostic Code 7818-7800 as of July 3, 2012, the evidence must show visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features, ears, cheeks, lips, or with four or five characteristics of disfigurement.  Evidence meeting those criteria is not shown.  Specifically, on VA examination in July 2012, the Veteran reported treatment or lesions every two month and the VA examiner identified eight scars to the head, face, or neck with a combined 2 centimeters of hyperpigmentation, centimeters of abnormal texture, 2 centimeters of missing underlying soft tissue, and 2 centimeters indurated and inflexible skin.  There were no scars with distortion or asymmetry of facial features or visible or palpable tissue loss.  This evidence is consistent with two characteristics of disfigurement, scars totaling 5 or more inches in length and a scar at least one-quarter inch wide at its widest part.  However, the other characteristics of disfigurement are not shown.  Two or three characteristics of disfigurement would warrant the current 30 percent rating.  At no time does the evidence show gross distortion or asymmetry of one feature or paired set of features.  The July 2012 and May 2015 VA examiners found that there was no distortion or asymmetry of facial features or visible or palpable tissue loss.  While the Veteran was shown to have scarring on the ear, that was not found to be productive of distortion or asymmetry.

While the Veteran had unstable scars at the May 2015 VA examination, they were shown to be the result of very recent excision.  Therefore, the Board finds that those scars cannot be found to constitute unstable scars until they have been allowed to heal.  In addition, they were not of sufficient area to warrant any higher rating.

Consideration has been given to assigning further staged ratings.  However, at no time during the period in question has the disability warranted a higher schedular rating than that assigned.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for consideration of the assignment of an extra-schedular rating.  38 C.F.R. § 3.321(b)(1) (2015).

The first step is to determine whether the evidence before VA presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  Here, the rating criteria for the skin reasonably describe the Veteran's disability level and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  Here, the evidence does not show anything unusual or exceptional that would make the schedular criteria inadequate.

The record shows that the manifestations of the Veteran's residuals of squamous cell carcinoma and basal cell carcinoma are contemplated by the schedular criteria.  Although the Veteran's residuals are numerous, the size, texture, and appearance are consistent with the schedular criteria for rating scars of the head, face, or neck.  There is no indication that the average industrial impairment from the residuals of squamous cell carcinoma and basal cell carcinoma disability is in excess of that contemplated by the assigned rating.  A higher rating is available for more severe levels of impairment, but the Veteran does not meet the criteria for any higher rating.  In addition, the evidence does not show frequent hospitalization or that the residuals of squamous cell carcinoma and basal cell carcinoma caused marked interference with employment.  Therefore, the Board finds that referral for extra-schedular consideration is not warranted.

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a rating excess of 10 percent prior to July 3, 2012, and that the preponderance of the evidence is against the assignment of a rating in excess of 30 percent as of July 3, 2012, for residuals of squamous cell carcinoma and basal cell carcinoma.  Therefore, the claim for increase is denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Laryngitis Disability

The Veteran is rated 30 percent for laryngitis pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6516, which provides a 30 percent rating for chronic laryngitis manifested by hoarseness with thickening or nodules of cords, polyps, submucous infiltration, or premalignant changes on biopsy.  38 C.F.R. § 4.97 (2015).  That 30 percent rating is the maximum schedular rating for laryngitis under 38 C.F.R. § 4.97, Diagnostic Code 6516.

A May 2007 VA treatment note shows the Veteran reported a sore throat.  In August 2007, Dr. Slaughter diagnosed hoarseness.

In an August 2008 statement, Dr. Russell indicated treating the Veteran for several conditions to include laryngitis, all of which the physician indicated had become more severe in the last two years.  

In a September 2010 statement, Dr. Russell indicated that the Veteran's laryngitis was connected to his breathing problems, which had become more severe in the last 12 months.  Dr. Russell noted a prescription to help with an infection in the larynx and vocal cords which made the Veteran extremely hoarse. 

In September 2010, Dr. Simmons indicated the Veteran was a patient for laryngitis for some time.  Dr. Simmons stated that the Veteran had hoarseness which was gradually worsening and was probably contributed by chronic laryngitis.  The current symptoms were post nasal drip with frequent throat cleaning and hoarseness of voice.  

In a September 2010 VA examination, the Veteran reported worsening laryngitis within the past twelve months.  The examiner noted a review of the Veteran's private treatment records with a diagnosis of chronic laryngitis and no laryngoscopy results noted.  The examiner noted hoarseness as a speech impairment.  The examination does not include any findings pertaining to the Veteran's vocal cords. 

An August 2011 VA examiner noted that the Veteran underwent laryngoscopy in August 2010 based on a review of hospitalization records.  The examiner noted that the Veteran previously had some intermittent laryngitis that has developed into chronic and constant laryngitis in the past 18 months to two years.  The examiner indicated that laryngoscopy was an invasive procedure with inherent risks and was not indicated solely for the purpose of mediating a compensation claim.  

In a March 2013 and June 2013 statement, Dr. Russell indicated that that he had been treating the Veteran for 40 years including for laryngitis disease with antibiotics and other medications.  Dr. Russell stated that laryngitis disease had become more severe in the last three years and treatment included a mouth wash prescription.  Dr. Russell indicated the Veteran continued to be hoarse all the time.  No specific information was provided as to how the laryngitis had increased in severity.

In a May 2012 statement, Dr. Russell indicated that the Veteran's laryngitis had been progressing the last four to five years and had now become laryngitis and bronchitis. 

In a September 2013 VA examination reported, the examiner noted the Veteran had long standing chronic laryngitis with hoarseness for years.  The examiner noted the Veteran had been treated with diaphragmatic breathing and voice exercises, and that he continued to have chronic laryngitis with hoarse voice.  The examiner indicated that testing to establish the presence of inflammation of cords of thickening or nodules of cords was medically inadvisable due to the age and debility of the Veteran.  

In a June 2014 VA medical opinion, the examiner indicated it would be mere speculation to assume the anatomical and structural integrity of the larynx, to include inflammation of vocal cords or mucous membrane, thickening or nodules of vocal cords, submucous infiltration of vocal cords, vocal cord polyps or other descriptions, without direct visualization of the end organ.

The Board finds that a rating in excess of 30 percent is not warranted.  The Board notes that a September 2013 VA examiner indicated that additional testing to establish the presence of inflammation, thickening, or nodules of the vocals cords was inadvisable due to the age and debility of the Veteran.  The Board also notes, that based on the June 2014 VA examiner's opinion, the Veteran was awarded a 30 percent rating for laryngitis, effective September 19, 2005.  As the Veteran is in receipt of the maximum schedular rating under Diagnostic Code 6516, that diagnostic code cannot serve as a basis for an increased rating.

The Board also finds that no higher or separate schedular rating is warranted under any of the other codes pertaining to the respiratory system.  The medical evidence reflects that that Veteran's disability is manifested by hoarseness of the voice, post-nasal drip, and frequent throat clearing.  There is no evidence the Veteran had tuberculosis (Diagnostic Code 6515), total laryngectomy (6518), aphonia (6519), or stenosis of larynx (6520).  The Board notes that on a September 2010 VA examination, the examiner identified the Veteran's hoarseness as a speech impairment.  However, there has been no medical finding or contention by the Veteran that he is unable to speak above a whisper or at all; nor has the Veteran asserted that he has had a complete loss of voice.  Moreover, the Board recognizes the Veteran's statement that he uses a breathing machine and Dr. Russell's statement that the respiratory disability has become bronchitis.  The Board notes, however, that the Veteran is separately service-connected for chronic obstructive disease with asthmatic bronchitis.  

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for consideration of the assignment of an extra-schedular rating.  38 C.F.R. § 3.321(b)(1) (2015).

The first step is to determine whether the evidence before VA presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  Here, the rating criteria for the respiratory system reasonably describe the Veteran's disability level and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  Here, the evidence does not show anything unusual or exceptional that would make the schedular criteria inadequate.

The record shows the manifestations of the Veteran's laryngitis are contemplated by the rating criteria.  His reports of hoarseness, post-nasal drip, and clearing of the throat are contemplated in the 30 percent rating.  The rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Veteran has not reported any occupational impairment caused by the service-connected laryngitis.  To the extent he contends that it is difficult for him to speak, there is no indication that it has caused any loss of income or productivity, or has caused total loss of the ability to speak.  VA examiners in September 2010 and September 2013 found the laryngitis had no impact on the Veteran's ability to work.  Therefore, the Board finds that referral for extra-schedular consideration is not warranted.

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a rating in excess of 30 percent for laryngitis.  Therefore, the claim for increase is denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).









ORDER

Entitlement to a rating in excess of 10 percent prior to July 3, 2012, and to a rating in excess of 30 percent as of July 3, 2012, for residuals of squamous cell carcinoma and basal cell carcinoma is denied.

Entitlement to a rating in excess of 30 percent for laryngitis is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


